                  Case 20-10883       Doc 68-1     Filed 10/21/20     Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND
                                       At Greenbelt

In Re:                                                 :
                                                       :
KEMPES JEAN                                            :      Case No. 20-10883-LSS
LORI LEE JEAN                                          :         (Chapter 7)
                                                       :
                Debtors                                :



                    AFFIDAVIT OF TRUSTEE IN SUPPORT OF MOTION
                        FOR APPREHENSION AND REMOVAL OF
                       DEBTORS TO COMPEL ATTENDANCE FOR
                    EXAMINATION PURSUANT TO RULE 2005 OF THE
                      BANKRUPTCY RULES OF CIVIL PROCEDURE

         I, Gary A. Rosen, the Chapter 7 Trustee herein, depose and state as follows:

         1.     I am an adult resident of the State of Maryland.

         2.     I have been a Chapter 7 Trustee since 1984.

         3.     The allegations contained in the Motion for Apprehension and Removal of

Debtors to Compel Attendance for Examination Pursuant to Rule 2005 of the Bankruptcy Rules

of Civil Procedure are true and correct to the best of my knowledge and belief.

         4.     The Debtors, despite repeated requests, have failed to provide a date and time to

hold a Rule 2004 examination.

         5.     The Debtors have never presented themselves to be deposed for a Rule 2004

examination.


                                                       /s/   Gary A. Rosen
                                                       Gary A. Rosen
